SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2016 PARK CITY GROUP, INC. (Exact name of Registrant as specified in its Charter) Nevada 000-03718 37-1454128 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 299 South Main Street, Suite 2370, Salt Lake City, Utah 84111 (Address of principal executive offices) (435) 645-2000 (Registrant’s Telephone Number) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. See Item 7.01. Item 7.01 Regulation FD Disclosure. On February 8, 2016, Park City Group, Inc. (the "Company") issued a press release announcing its financial results for the quarter ended December 31, 2015 and hosted a conference call to discuss the earnings release. A copy of the press release and the transcript of the conference call are attached hereto as Exhibits 99.1 and 99.2, respectively. In accordance with General Instruction B.2 for Form 8-K, the information in this Form 8-K, including Exhibits 99.1 and 99.2, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. See Exhibit Index. Disclaimer. This Current Report on Form 8-K and the exhibit(s) attached hereto may contain, among other things, certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, (i) statements with respect to the Company's plans, objectives, expectations and intentions; and (ii) other statements identified by words such as "may", "could", "would", "should", "believes", "expects", "anticipates", "estimates", "intends", "plans" or similar expressions. These statements are based upon the current beliefs and expectations of the Company's management and are subject to significant risks and uncertainties. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK CITY GROUP, INC. Date: February 12, 2016 By: /s/ Edward L. Clissold Edward L. Clissold General Counsel, Secretary EXHIBIT INDEX Exhibit Number Description Press Release, dated February 8, 2016 Earnings Call Transcript, dated February 8, 2016
